       Case 1:17-cv-00051-CW-EJF Document 68 Filed 01/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 AIMEE MORRISON, ON BEHALF OF
 HERSELF AND OTHERS SIMILARLY                                    ORDER
 SITUATED,                                                AFFIRMING GRANT OF
                                                         PRELIMINARY APPROVAL
                                                      OF CLASS ACTION SETTLEMENT
        Plaintiff,

 v.                                                             Case No. 1:17-cv-51

 CLEAR MANAGEMENT SOLUTIONS,                                  Judge Clark Waddoups



        Defendant.

       By Order entered January 2, 2020 (ECF No. 66), the court granted the parties’ Motion for

Preliminary Approval of Class Action Settlement (ECF No.62) and preliminarily found, among

other things, that the proposed settlement “is in all respects fundamentally fair, reasonable,

adequate, and in the best interests of the Settlement Class members.” By Joint Motion for

Preliminary Approval of Class Action Settlement filed on January 21, 2020, the parties brought

additional and newly-discovered information to the court’s attention. After reviewing this

additional information, and for good cause shown, the court HEREBY AFFIRMS in all respects

its January 2, 2020 Order Granting Motion for Preliminary Approval of Class Action Settlement.


       Dated this 22nd day of January, 2020.

                                                      BY THE COURT:




                                                      Clark Waddoups
                                                      United States District Judge
